1 Reported in 203 N.W. 624.
Appeal from an order sustaining general demurrers to the complaint interposed by two of the defendants.
Regretfully we decline to consider the case on the merits because of the failure of counsel for appellant to comply with section 4 of rule 8. That section requires appellant's brief to contain a concise statement of the case so far as necessary to present the question involved and also separately a statement of "the several points relied upon for a reversal * * * with a list of authorities to be cited in support of the same."
Appellant's brief contains no real statement of the case. The facts are not touched upon, only the proceedings thus far being narrated. There is no statement of the points relied upon for reversal, counsel for appellant contenting himself with a statement of what happened to him below and saying that in consequence "we do not care to present any advance argument for the complaint. The complaint stands on its own bottom and we present it as the main argument in its own behalf." *Page 194 
The complaint while not overly long is involved and contains much that is matter of inducement and surplusage rather than substance. The proper duties and necessary work of this court are sufficiently heavy so that we must decline to perform the work of initial examination, analysis and statement which ought to be performed by counsel and which is imposed upon them by Rule 8. It is a course we regret to take, but regard for the ordinary requirements of appellate procedure and our own rules, to say nothing of proper self-interest, leaves no other open to us.
For the reasons stated, the order appealed from is affirmed.